December 17, 2012 RE: Get cash now from your Empire State Building Associates L.L.C. investment. Dear Investor, Good news!Now you can sell your Empire State Building Associates L.L.C. investment and regain control of your money.Right now, MacKenzie Capital Management, LP will pay you $110,000 per unit. Now you can do what you want with your money—move it to a more liquid investment, pay off your bills, or buy something you really need-and quit waiting for Empire State Building Associates L.L.C. to decide if or when you get your money back. Butthis offer expires on January 25, 2013, so you must act soon. Why take advantage of this opportunity today? · Don’t wait for a possible IPO; Guarantee your cash now. The Supervisor has proposed a consolidation of Empire State into a real estate investment trust as part of an initial public offering. The Supervisor has stated it plans to complete the IPO “no later than December 31, 2014.” However, there can be no guarantee if or when the proposed IPO will occur.Moreover, if the IPO is approved (which requires approval by 80% of the owners in each of the 3 participating groups), you will not be able to sell your new interests immediately: you would be permitted to sell 50% six months after the IPO and the remainder after 1 year. · Our offer is more than double the highest reported secondary market trade in 2011! The Company reports that during 2011 there were 157 transfers at purchase prices between $15,000 and $50,000 per Unit. We are offering $110,000 per Unit. · Regain control over your investments. It’s your money, but you can’t access it. Now you can move your money into a more liquid investment or simply cash out and pay your bills. · Sell without broker fees or commissions. Most secondary limited partnership unit sales incur fees and commissions of up to 7% of the sale price and are subject to a $150 - $200 minimum fee per trade. With us, these fees and commissions are eliminated.We pay any Company transfer fees. · Cut the time and expense of IRS documents. If you sell your Units now, this could be the last year you will have to file those complicated and expensive K-1s with your tax returns. If you act today, you can get your cash now and may drastically reduce your end-of-year, tax-related expenses and headaches. We will mail your check within three business days after Empire State Building Associates L.L.C. confirms the transfer. MacKenzie has been in the business of buying private real estate investments for over 25 years and has successfully cashed-out tens of thousands of investors like you. Our advisory affiliate is a registered investment adviser with the SEC and has over $200 million dollars under management. There are no financing contingencies with this offer. Please carefully read the enclosed Offer to Purchase and Assignment Form. If you choose to sell your Units to us, please fill out the enclosed form and return it to us today so we can send you your money. If you have any questions, please call us at (925) 631-9100, fax us at (925) 631-9119, or email us at offers@mackenziecapital.com. Sincerely, Pat Patterson President, MacKenzie Capital Management, LP P.S. Remember, this offer expires January 25, 2013. So don’t delay. Fill out and mail in the Empire State Building Associates L.L.C. Assignment Form today so we can rush you a check.
